T. M. Burns, J.
Plaintiff appeals from a January 14, 1976 order of summary judgment granted the defendants for failure of plaintiff to present a genuine issue of material fact. GCR 1963, 117.2(3).
Plaintiff fell after slipping on a piece of metal she claims came from defendants’ shed, which had fallen down some time before plaintiff’s fall. Defendants claimed that the piece of metal did not and could not have come from their shed. The trial court agreed with the defendants.
Factual and proximate causation are material facts in a negligence action. Plaintiff alleged that she slipped on a piece of metal that came from defendants’ shed. Defendants denied that the piece of metal came from their shed. There was thus a genuine issue. The trial court’s ruling could not have been made without the finding of fact that the piece of metal did not. come from the defendants’ shed. Such fact-finding is improper and reversibly erroneous when ruling on a motion for summary judgment under GCR 1963, 117.2(3). Baker v City of Detroit, 73 Mich App 67; 250 NW2d 543 (1976).
We therefore reverse the order of the trial court and remand this cause for trial.
Costs of this appeal to the plaintiff.
Beasley, J., concurred.